DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 and 20, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 15 and 20, the claim limitation “wherein one or more suction openings are defined by the suction head for generating a negative pressure therethrough” renders the claim indefinite, as it is unclear as to how the openings generate a negative pressure (they don’t).  Rather, it is a vacuum device, located upstream of the suction head that generates the negative (vacuum) pressure, which is then transmitted through the device to the openings.  This transmission of negative pressure is not the same as generating the negative pressure.  In the interest of compact prosecution, the Examiner will interpret this limitation as “one or more suction openings are defined by the suction head which transmit a negative pressure therethrough”.  Examiner’s note – claim 15 has slightly different wording, “generating a negative pressure in one or more suction openings of a suction head of a suction device” which will be read as “transmitting a negative pressure in one or more suction openings of a suction head of a suction device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanamoto, (US 4,997,329).

Regarding claim 1, Hanamoto discloses: An apparatus for opening a receptacle  (Fig. 21, package material 2) for transporting value objects (Figs. 18-19, Apparatus “M”), comprising: 

a support (Fig. 21, frame 10) forming a first side of the apparatus facing the receptacle  (Fig. 21, package material 2), 

a suction device (Figs. 21-22, the entirety of the vacuum device is shown consisting of items 33-35) including a suction head (Figs. 21-22, the lower portion of vacuum duct 33) provided in an opening (Fig. 21, the space between guide members 14 and 15 ) defined by the support, and 

a surface of the suction head (Figs. 20 and 21 show the suction head having contact with the receptacle at its lowermost portion) facing the receptacle  (Fig. 21, package material 2) further comprising a severing device (Figs. 21-22, cutter 34); 
wherein one or more suction openings  (Fig. 21, suction opening 33o) are defined by the suction head for generating a negative pressure therethrough (Figs. 20 and 21 vacuum duct 33); and 

wherein the suction head is configured to remain substantially stationary when the receptacle  (Fig. 21, package material 2) is guided across the suction head (Col. 8, line 12, “With the present invention, as described above, the package material is simultaneously stretched to form a slackened portion and cut open in one process of operation while the packaged object is being moved”).

Regarding claim 2, Hanamoto further discloses: the suction device (Figs. 21-22, the entirety of the vacuum device is shown consisting of items 33-35) and the severing device (Figs. 21-22, cutter 34) are arranged such that when a wall (Fig. 21, loop-like slackened portion 2a ) of the receptacle  (Fig. 21, package material 2) is suctioned by the negative pressure of the one or more suction openings the severing device severs the wall which is suctioned by the suction device  (Col. 8, line 12, “With the present invention, as described above, the package material is simultaneously stretched to form a slackened portion and cut open in one process of operation while the packaged object is being moved”).

Regarding claim 3, Hanamoto further discloses: the severing device (Figs. 21-22, cutter 34) is arranged in a fixed position (Col. 7, line 24, “The vacuum duct 33 and the cutter 34 are supported on a support member 36 vertically mounted on the frame 10. More specifically, the vacuum duct 33 is fixed to the support member 36 and has its lower end open into the suction opening 33o. A motor 39 is fixedly supported on the support member 36 and has a rotatable shaft 39a. To the rotatable shaft 39a, there is secured a support shaft 35 supporting the cutter 34 which has a saw-toothed cutter blade 34a on its outer periphery. The cutter 34 is positioned near the suction opening 33o.”) relative to the suction head (Figs. 21-22, the lower portion of vacuum duct 33) of the suction device.

Regarding claim 4, Hanamoto further discloses: the severing device (Figs. 21-22, cutter 34) is arranged in an opening defined by the suction head  (Col. 7, line 33, “The cutter 34 is positioned near the suction opening 33o.”) relative to the suction head (Figs. 21-22, the lower portion of vacuum duct 33).

 Regarding claim 5, Hanamoto further discloses: the severing device (Figs. 21-22, cutter 34) includes a cutting apparatus (Figs. 21-22, cutter blade 34a) projecting from the surface of the suction head facing the receptacle (Fig. 21, package material 2).

Regarding claim 6, Hanamoto further discloses: the severing device (Figs. 21-22, cutter 34) is mounted rotatably about a rotational axis (As seen in figure 20, the axis of cutter blade 34a would exist in the center of the blade.  The axis would be in the direction of into and out of the page) arranged perpendicular (into the page for the rotation axis vs left to right for the surface of the suction head) to the surface of the suction head (Figs. 20 and 21 show the suction head having contact with the receptacle at its lowermost portion) that faces the receptacle  (Fig. 21, package material 2); wherein the severing device (Figs. 21-22, cutter 34) is arranged outside said rotational axis (see Figure 20).

Regarding claim 8, Hanamoto further discloses: the support  (Fig. 21, frame 10) is planar (as seen in Figs. 18-21).

Regarding claim 9, Hanamoto further discloses: support (Fig. 21, frame 10) includes a plurality of planar, oblique and/or curved surfaces (as seen in Fig. 18, the support has numerous planar surfaces, as well as a curved surface).

Regarding claim 10, Hanamoto further discloses: the support (Fig. 21, frame 10) comprises a plate-shaped support (as seen in Fig. 18, the support (frame 10) is nearly the same shape as the current application.  Both appear to be rectangular with 3 sharp corners and 1 rounded corner).

Regarding claim 11, Hanamoto further discloses: the support  (Fig. 21, frame 10) is arranged on a table (as seen in Fig. 18, the support frame 10 has attached legs, forming a table.  Furthermore, this represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the Hanamoto device can form a table like structure, the claim limitation is met).

Regarding claim 14, Hanamoto further discloses: a distance between each of the one or more suction openings (Fig. 21, suction opening 33o)  and the severing (Figs. 21-22, cutter 34) device is no more than 2 cm (as the cutter passes through the opening, it meets this requirement).

Regarding claims 15-19, Hanamoto anticipates the device of claims 1-14.  Therefore, under MPEP 2112.02, Process Claims [R-07.2015], the method of claims 15-19 are also anticipated, and therefore rejected.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  

Regarding claim 20, Hanamoto discloses: An apparatus for opening a receptacle  (Fig. 21, package material 2) for transporting value objects, comprising:
 
a support (Fig. 21, frame 10) forming a first side of the apparatus facing the receptacle  (Fig. 21, package material 2),

a suction device (Figs. 21-22, the entirety of the vacuum device is shown consisting of items 33-35) (Figs. 21-22, the lower portion of vacuum duct 33) provided in an opening (Fig. 21, the space between guide members 14 and 15 ) defined by the support, and 

a severing device (Figs. 21-22, cutter 34) provided in or on a surface (Figs. 20 and 21 show the suction head having contact with the receptacle at its lowermost portion) of the suction head  (Figs. 21-22, the lower portion of vacuum duct 33)facing the receptacle  (Fig. 21, package material 2); 

wherein one or more suction openings (Fig. 21, the space between guide members 14 and 15 ) are defined by the suction head  (Figs. 21-22, the lower portion of vacuum duct 33) for generating a negative pressure therethrough (Col. 7, line 24, “The vacuum duct 33 and the cutter 34 are supported on a support member 36 vertically mounted on the frame 10. More specifically, the vacuum duct 33 is fixed to the support member 36 and has its lower end open into the suction opening 33o. A motor 39 is fixedly supported on the support member 36 and has a rotatable shaft 39a. To the rotatable shaft 39a, there is secured a support shaft 35 supporting the cutter 34 which has a saw-toothed cutter blade 34a on its outer periphery. The cutter 34 is positioned near the suction opening 33o.”); and 

wherein the suction head  (Figs. 21-22, the lower portion of vacuum duct 33) is configured to remain substantially stationary relative to the support surface when the receptacle  (Fig. 21, package material 2) is guided across the suction head (Col. 8, line 12, “With the present invention, as described above, the package material is simultaneously stretched to form a slackened portion and cut open in one process of operation while the packaged object is being moved”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanamoto, (US 4,997,329) in view of Evans, (US 2006/0231651).

Regarding claim 7, Hanamoto discloses the device of claim 1.

Hanamoto does not explicitly disclose: the severing device comprises a thermal severing device or a laser cutter.

Evans teaches: the severing device (Fig. 13, a cutting mechanism 670) comprises a thermal severing device or a laser cutter ([0045], “Alternatively, the cutting mechanism 622 could be a hot wire, …  a laser “ – Note- there appears to be a typographical error, as the cutting mechanism should read 670).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting mechanism of Hanamoto by replacing it with a thermal cutting mechanism as taught by Evans.  This represents a simple substitution of one type of cutting mechanism for another.  The benefit of using a different type of cutter may depend upon the situation.  For example, a thermal type cutter may leave a cleaner cut in the receptacle rather than a saw type cutter, thus preventing the cut edge from degrading.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamoto, (US 4,997,329) in view of Unruh, (US 9,586,711).

Regarding claim 12, Hanamoto discloses the device of claim 1.

Hanamoto does not explicitly disclose: a reading device configured to read out a coding arranged on the receptacle to be opened.

Unruh teaches: a reading device (Fig. 2, RFID antenna 41) configured to read out a coding (Col. 4, lines 47-56 – describes the use of an RFID antennae to read RFID markers) arranged on the receptacle  to be opened.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hanamoto to include a code reader as well as codes upon the receptacles, thereby combining prior art elements to achieve a predictable result.  The benefit of such a device is that it allows for the machine to “know” what is in the receptacles without having to open the receptacles.  Further, this system assists in the automation process, as the device can read the codes and then input the data directly into the inventory management systems.

Regarding claim 13, Hanamoto further discloses: the reading device  comprises a barcode reader or a reader for reading out a transponder in a contactless fashion (Col. 4, lines 47-56, An RFID antenna 41 is provided on the machine 20 for reading an RFID tag on each seed packet 28 as the seed packet 28 is being handled. For example, the RFID antenna 41 can be located along the path traveled by the first actuator 23 between the box 27 and the cutter mechanism 24. Information gathered by the RFID antenna 41 is stored in the computer controller 21 to keep track of the planted location for each different seed type planted in the field. Alternatively, a bar code reader can be used instead of the RFID antenna 41 to read bar codes on the seed packets 28.”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731